Title: To George Washington from Silvanus Seely, 10 August 1781
From: Seely, Silvanus
To: Washington, George


                        
                            Sir
                             10 August 1781
                            
                        
                        I wrote you on the 29th of Last in which was inclosed a return of the Number of Men I had at that time—I
                            began my march on the 2nd Instant & on the 7th I arived at this place—Agreeable to your Excellencys direction I
                            Ordered the remainder of the Men to Rendezvouze at Morris Town & left a Captain with orders that as soon as thirty
                            or forty Men arived to send them on under the care of an Officer (& to Continue at that Post untill further
                            orders). On my march I received orders from his Excellency Govr Levingston to order four Companies of the State Regiment
                            to Join me & in order to facilitate their March I sent Major Crane to March them on And expect they will Join me
                            in a few days—I have inclosed your Excellency a short return of the Officers and men that have already Join’d (including
                            the Major and Captn on Command) I have also made a report to Colo. Dayton. I have the Honour to be with
                            the greatest Respect your Excellencies Most Obedient Hume servt
                        
                            Silvs: Seely
                        
                    